DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/24/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III would place very little burden on the Examiner because claims 8 and 15 are amended to recite the material system of claim 1, the scope of claims 1, 8, and 15 overlap in many respects. This is not found persuasive because although the amended independent claims 8 and 15 now recite the technical feature of apparatus claim 1, the 102(a)(1) rejection below shows that claim 1 is not a special technical feature as it does not make a contribution over the prior art; and thus lack unity of invention. Claims 8-20 are withdrawn from further consideration as being drawn to a nonelected invention/species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-20 were restricted. Claims 1-7 are elected. Claims 8-20 are withdrawn. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. Applicant traverses the restriction requirement. The Examiner respectfully disagrees, and has responded to the arguments regarding the restriction requirement above.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “autonomous” “dynamically” “sufficient” in claim 1 is a relative term which renders the claim indefinite. The term “autonomous” “dynamically” and “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 line 1 recites “An autonomous localized permeability material system” in the preamble. However, the body of the claim fails to indicate how the permeability material is performing an autonomous localized permeability. The claim indicates that the porous material may change in pore size upon reagent reaction, however there is no clear linkage between the change in pore size to the claimed autonomy of the apparatus.
Claim 5 recites “the reagent is stoichiometric or catalytic”
Dependent claims not recited here require all of the elements of the independent claim, and therefore are rejected for the same reasons set forth in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (NPL - Control of pore size and permeability of a glucose-responsive gating membrane for insulin delivery; hereinafter “Chu”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-3, 5-7; Chu discloses an autonomous localized permeability material system comprising: 
a dynamically permeable porous material (Chu Pg44 left column, introduction; abstract; glucose-responsive gating membranes with porous substrates. Section 2.1 materials; the membrane may be a porous polyvinylidene fluoride (PVDF)); and 
a reagent operatively associated with the dynamically permeable porous material in sufficient proximity to trigger a localized change in material pore size upon reagent reaction (Chu Pg44 left column, introduction; abstract; glucose-responsive gating membranes with porous substrates are grafted with pH-responsive polymeric chains and immobilizing glucose oxidase (GOD). The pH-responsive pore size of the membrane (this indicates that the pore size of the membrane would respond accordingly to the pH of the reagent). Conclusion Pg 51; hydraulic permeability at pH 4 was always larger than that at pH 7, because effective pore size of the grafted membrane at pH 4 was always larger than that at pH 7.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The material system of claim 1 wherein the dynamically permeable porous material comprises a polymer (Chu abstract; Pg44 left column, introduction; 2.1 materials; the membrane may be a porous polyvinylidene fluoride (PVDF)).
Claim 3: The material system of claim 1 wherein the dynamically permeable porous material is nano to microporous (Chu section 2.1 materials; PVDF substract has a pore size of 0.22 microns).
Claim 5: The material system of claim 1 wherein the reagent is stoichiometric or catalytic (Chu section 2.3; immobilization of glucose oxidase (GOD) was performed, and the post immobilized membrane was wasted to remove any non-covalently bound GOD enzymes. This indicates that some of the GOD enzymes were utilized up, while some were not.).
Claim 6: The material system of claim 1 wherein the reagent comprises one or more of enzymes, metal organic frameworks, metal oxides, and oximes (Chu abstract, section 2.3; immobilization of glucose oxidase (GOD) enzymes).
Claim 7: The material system of claim 1 wherein the reagent is integrated with the dynamically permeable porous material (Chu Pg44 left column, introduction; glucose-responsive gating membranes grafted with poly(acrylic acid) and bound with glucose oxidase were grafted onto the PVDF membrane).

Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (NPL - Control of pore size and permeability of a glucose-responsive gating membrane for insulin delivery; hereinafter “Chu”), as applied to claim 1 above, with evidence by Omnexus (NPL Omnexus – Young Modulus).
Applicant’s claims are directed toward an apparatus.
Regarding claim 4; Chu discloses the material system of claim 1 (See claim 1 supra) wherein the dynamically permeable porous material has an elastic moduli of greater than 300 MPa (Section 2.1 materials; the membrane may be a porous polyvinylidene fluoride (PVDF). Omnexus Pg 2; Young Modulus is the elastic modulus that is the ratio of the stress applied to the material along the longitudinal axis of the specimen and the deformation. With PVDF having a min modulus value of 1.5 GPa, or 1500 MPa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779